Citation Nr: 0413076	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  00-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for left ankle tendonitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk



INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1998, he also had an earlier period of unverified 
active service of 3 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO)  in 
Roanoke, Virginia, which denied service connection for left 
ankle tendonitis.

In September 2001, the RO remanded the issue of entitlement 
to service connection for left ankle tendonitis.  For reasons 
discussed below, this claim must be remanded to the RO for 
further development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This case was previously before the Board.  In the Board's 
September 2001 Remand, this claim was remanded to afford the 
veteran an examination of his left ankle to determine whether 
the veteran had a left ankle tendonitis condition.  The RO 
was asked to contact the veteran and have him undergo VA 
orthopedic examination and to utilize any tests deemed 
appropriate for the examination of a left ankle injury.  The 
RO was to ask the examiner to state in his report whether the 
veteran had left ankle tendonitis and, if so, whether it is 
as least as likely as not that the claimed left ankle 
tendonitis was related to service.  The Remand also stated 
that the veteran's claims file must be made available to and 
reviewed by the examiner prior to the examination.  The 
examiner did not state in his report that the claims file was 
made available to him or her and reviewed prior to the 
examination.

In a Compensation and Pension Examination request, dated in 
May 2002, the general remarks section of the request stated 
that the orthopedic examination should be conducted in 
accordance with the Board's September 2001 Remand.  The 
examination was not conducted in accordance with the Board's 
Remand.  A review of the claims file reveals that during the 
June 2002 VA orthopedic examination the examiner did not 
indicate that the claims file was available and reviewed 
prior to the examination and he did not offer a medical 
opinion as to whether the veteran suffers from left ankle 
tendonitis and whether this condition is related to service.  
Consequently, this case must be remanded to afford the 
veteran a more contemporaneous examination, to include the 
examiner's review of the entire record, prior to a final 
adjudication of the veteran's claim.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Procelle v. Derwinski, 
2Vet. App 629, 632 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his left ankle 
injury.  After securing the necessary 
release(s), the RO should obtain copies 
of those records, to include all previous 
x-ray reports that are not already in the 
claims file, for association with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard.

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA orthopedic examination to determine 
whether the veteran has left ankle 
tendonitis.  It is of high importance 
that the appellant's entire claims file, 
to include the service medical records, 
be made available to the examining 
physician for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies are to be 
performed.  All medical findings are to 
be reported in detail.  Following 
examination of the veteran and review of 
the record, the examiner is to offer a 
medical opinion as to whether the veteran 
has left ankle tendonitis, and if so, 
whether it is as least as likely as not 
that the veteran's left ankle tendonitis 
is related to service.  A complete 
rationale for any opinion rendered is to 
be included in the report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The appellant is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




